Appellate Case: 21-8072     Document: 010110704515       Date Filed: 07/01/2022     Page: 1
                                                                 FILED
                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         July 1, 2022
                          _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-8072
                                                    (D.C. No. 2:01-CR-00099-NDF-1)
  XAVIER ARRIOLA-PEREZ,                                         (D. Wyo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, MATHESON and EID, Circuit Judges.
                  _________________________________

       Xavier Arriola-Perez appeals from the district court’s denial of his motion for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A). Exercising jurisdiction

 under 28 U.S.C. § 1291, we affirm.1




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
         “Although he is represented by counsel in this appeal, we review
 [Mr. Arriola-Perez’s] pro se [compassionate release] motion liberally.” United States
 v. Herring, 935 F.3d 1102, 1107 n.2 (10th Cir. 2019).
Appellate Case: 21-8072    Document: 010110704515         Date Filed: 07/01/2022     Page: 2



                                    BACKGROUND

       In 2003, a jury convicted Mr. Arriola-Perez of (1) one count of conspiracy to

 possess with intent to distribute and to distribute methamphetamine, in violation of

 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846; and (2) one count of possession with

 intent to distribute methamphetamine and aiding and abetting possession with intent

 to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A) and 18 U.S.C.

 § 2. At sentencing, the district court found that he was responsible for 16.3

 kilograms of methamphetamine (mixture). His offense level was 42 (a base offense

 level of 38, plus a 4-level increase for acting in a leadership role), and his criminal

 history category was IV, resulting in a Guidelines range of 360 months to life. The

 district court sentenced Mr. Arriola-Perez to serve 400 months’ imprisonment. This

 court affirmed the convictions and sentence. United States v. Arriola-Perez,

 137 F. App’x 119, 137 (10th Cir. 2005).

       In 2015, the district court reduced Mr. Arriola-Perez’s sentence based on

 retroactively applicable Sentencing Guidelines Amendment 782. That provision

 lowered Mr. Arriola-Perez’s base offense level to 36, which, with the 4-level

 leadership-role increase, resulted in an offense level of 40. The Guidelines range

 remained the same—360 months to life. The district court resentenced

 Mr. Arriola-Perez to 360 months’ imprisonment.

       Then, in 2018, Congress passed the First Step Act, which among other

 provisions authorized defendants to file motions for compassionate relief on their

 own behalf. In 2021, after exhausting his administrative remedies, Mr. Arriola-Perez

                                             2
Appellate Case: 21-8072     Document: 010110704515           Date Filed: 07/01/2022       Page: 3



 moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), which allows

 release upon a finding of “extraordinary and compelling reasons.” The government

 opposed the motion, and the district court denied relief, concluding Mr. Arriola-Perez

 had not established extraordinary and compelling reasons to justify release.

                                       DISCUSSION

       The First Step Act empowered defendants to bring motions for compassionate

 release on their own behalf. Section 3582(c)(1)(A)(i) allows the court to reduce a

 defendant’s sentence of imprisonment if the court “finds that . . . extraordinary and

 compelling reasons warrant such a reduction,” so long as the court considers

 applicable factors set forth in 18 U.S.C. § 3553(a) and finds that a sentence

 “reduction is consistent with applicable policy statements issued by the Sentencing

 Commission.” Construing the statute’s plain language, this court has established

 three requirements for granting motions under § 3582(c)(1)(A)(i):

       (1) the district court finds that extraordinary and compelling reasons
       warrant . . . a reduction; (2) the district court finds that such a reduction is
       consistent with applicable policy statements issued by the Sentencing
       Commission; and (3) the district court considers the factors set forth in
       § 3553(a), to the extent they are applicable.

 United States v. McGee, 992 F.3d 1035, 1042 (10th Cir. 2021). Here, the district

 court focused on the first requirement.

       In part, Mr. Arriola-Perez’s motion was based on the length of his sentence.

 He argued that his 360-month sentence was excessive for his offenses,

 disproportionate to the sentences received by other defendants, and longer than the

 sentence he would receive if he were sentenced when he filed his motion or if certain

                                               3
Appellate Case: 21-8072      Document: 010110704515      Date Filed: 07/01/2022     Page: 4



 provisions had been made retroactive. Particularly, Mr. Arriola-Perez suggested that,

 had he been sentenced at the time of his motion, he likely would have had a base

 offense level of 34 (resulting in an adjusted offense level of 38) and a lower criminal

 history score, which would put him in criminal history category III rather than IV.

 The latter argument was based on a 2010 Guidelines provision, Amendment 742, that

 was not made retroactive.

       The district court declined to find that the length of Mr. Arriola-Perez’s

 sentence was an extraordinary and compelling circumstance. It rejected the

 suggestion that 34 would be a more appropriate base offense level. And regarding

 Amendment 742, it stated, “as to Defendant’s criminal history category, it was

 correctly calculated at sentencing; the Court is not in a position to make

 Amendment 742 apply retroactively since the Sentencing Commission chose not to

 do so.” R. Vol. 1 at 115.

       On appeal, Mr. Arriola-Perez’s sole argument is that the district court

 misinterpreted the scope of its authority under § 3582(c)(1)(A) in stating that it could

 not apply Amendment 742 because the Sentencing Commission did not make it

 retroactive. We review this legal issue de novo. See McGee, 992 F.3d at 1041.

       In McGee, this court held that in assessing “extraordinary and compelling

 reasons,” a district court could consider a subsequent change in the law, even though

 the change had not been made retroactive. See id. at 1047. Moreover, in United

 States v. Maumau, 993 F.3d 821, 828, 837 (10th Cir. 2021), this court affirmed the

 grant of compassionate release based, in part, on the fact that the defendant’s

                                            4
Appellate Case: 21-8072    Document: 010110704515        Date Filed: 07/01/2022    Page: 5



 sentence would have been shorter if non-retroactive portions of the First Step Act

 applied to him. And the Supreme Court very recently upheld this approach in a case

 involving another portion of the First Step Act (the portion authorizing district courts

 to reduce sentences imposed for certain crack-cocaine offenses). See Concepcion v.

 United States, No. 20-1650, -- S. Ct. --, 2022 WL 2295029, at *4 (U.S. June 27,

 2022) (“[A] district court adjudicating a motion under the First Step Act may

 consider other intervening changes of law (such as changes to the Sentencing

 Guidelines) or changes of fact (such as behavior in prison) in adjudicating a First

 Step Act motion.”).

       The district court extensively discussed McGee and Maumau, but it is not clear

 from its statement regarding Amendment 742 whether it fully understood it could

 grant relief based on a non-retroactive provision. But even assuming that the district

 court did misinterpret the scope of its authority in evaluating the sentence-length

 argument, reversal is not warranted.

       Under McGee, a lengthy sentence alone cannot support a reduction under

 § 3582(c)(1)(A). See 992 F.3d at 1048. Instead, “it can only be the combination of

 such a sentence and a defendant’s unique circumstances that constitute ‘extraordinary

 and compelling reasons’ for purposes of § 3582(c)(1)(A)(i).” Id. In considering

 Mr. Arriola-Perez’s motion, the district court not only denied the sentence-length

 arguments, but also concluded that his proffered unique circumstances did not

 support compassionate release. Thus, it did not find either part of the combination

 required to grant a compassionate-release motion.

                                            5
Appellate Case: 21-8072    Document: 010110704515       Date Filed: 07/01/2022     Page: 6



       In light of McGee, the district court’s rejection of the proffered unique

 circumstances is fatal to the compassionate release motion, regardless of sentence

 length. Yet Mr. Arriola-Perez does not appeal this ground for denying the motion.2

 Therefore, we decline to remand for further consideration of the lengthy-sentence

 argument. See Lebahn v. Nat’l Farmers Union Unif. Pension Plan, 828 F.3d 1180,

 1188 (10th Cir. 2016) (“When a district court dismisses a claim on two or more

 independent grounds, the appellant must challenge each of those grounds.”); Starkey

 ex rel. A.B. v. Boulder Cnty. Soc. Servs., 569 F.3d 1244, 1252 (10th Cir. 2009)

 (“When an appellant does not challenge a district court’s alternate ground for its

 ruling, we may affirm the ruling.”).

                                    CONCLUSION

       The district court’s judgment is affirmed.


                                            Entered for the Court


                                            Allison H. Eid
                                            Circuit Judge




       2
         Mr. Arriola-Perez surmises that “had the district court recognized its
 authority to consider Amendment 742 together with the other extraordinary and
 compelling circumstances presented, that factor might have been the one that tipped
 the balance of the scale in favor of a sentence reduction for Mr. Arriola-Perez.” Aplt.
 Opening Br. at 14. Nothing in the order, however, indicates the court would have
 evaluated the unique-circumstances arguments any differently had it accepted the
 Amendment 742 argument.

                                            6